                                                                                   Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


JOHNATHAN BISHOP,

                  Plaintiff,

v.                                              CASE NO. 4:19cv32-RH-CAS

SGT. LEE et al.,

                  Defendants.

__________________________________/


                                ORDER OF DISMISSAL


         This is a prisoner civil-rights case. The plaintiff moved to appoint an

attorney but later failed to pay the initial filing fee and apparently abandoned the

case as set out in the magistrate judge’s report and recommendation, ECF No. 14.

The recommendation is for dismissal. The plaintiff has not objected. This is

consistent with the report and recommendation’s conclusion that the plaintiff has

abandoned the case. Upon consideration,

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

opinion.



Case No. 4:19cv32-RH-CAS
                                                                                   Page 2 of 2




         2. The clerk must enter judgment stating, “This case is dismissed without

prejudice.”

         3. The clerk must close the file.

         4. The plaintiff’s motion to appoint an attorney, ECF No. 5, is denied.

         SO ORDERED on August 20, 2019.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:19cv32-RH-CAS
